Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juenger (US 20080100598).

Regarding claim 1 Juenger teach an information display method (fig. 3), comprising: 
obtaining an information type of each of a plurality of to-be-displayed information (fig. 3, item 302 [0038] the method proceeds to step 302 and the video display content can be analyzed to detect the type of content. For example, the video display content can include substantially the same content as a previously detected video display content (e.g. the content within the frame may be similar or the same). As such, the same or a lower refresh rate may only be needed. In another form, video content, such as a game, movie, or other form of moving graphics within the video display content may be detected); 
in response to the information type comprising a target information type, obtaining a first refresh frequency of a target to-be-displayed information corresponding to the target information type, and determining a first display frequency of a display screen according to the first refresh frequency (fig. 3, item 306 to item 310); and 
displaying the plurality of to-be-displayed information according to the first display frequency (fig. 3, item 312).

Regarding claim 2 Juenger teach wherein in response to the information type comprising the target information type (fig. 2 item 302), the obtaining the first refresh frequency of the target to-be-displayed information corresponding to the target information type (fig. 3, item 304-306), and the determining the first display frequency of the display screen according to the first refresh frequency comprise: in response to the target to-be-displayed information comprising a plurality of target  ([0039] static or non-moving content , video content such as movies, games, etc) to-be- displayed information, and in  response to the plurality of first refresh frequencies corresponding to the plurality of target to-be-displayed information being not the same (fig. 3, item 320 is Yes and item 324), calculating a first least common multiple of the plurality of first refresh frequencies to obtain the first display frequency (fig. 3 [0039]).

Regarding claim 3 Juenger teach further comprising: in response to the target to-be-displayed information not comprising the plurality of target to- be-displayed information (fig. 3, item 314 is No), determining that the first refresh frequency is the first display frequency (fig. 3, item 316 Adjust to Default Refresh).

Regarding claim 10 Juenger teach a terminal device (fig. 1), comprising: 
a memory (fig. 1, item 112), a processor (fig. 1, item 102), and a computer program stored in the memory and executable by the processor; wherein the processor implements an information display method when executing the computer program ([0027]), the information display method comprising: 
obtaining an information type of each of a plurality of to-be-displayed information (fig. 3, item 302 [0038] the method proceeds to step 302 and the video display content can be analyzed to detect the type of content. For example, the video display content can include substantially the same content as a previously detected video display content (e.g. the content within the frame may be similar or the same). As such, the same or a lower refresh rate may only be needed. In another form, video content, such as a game, movie, or other form of moving graphics within the video display content may be detected); 
in response to the information type comprising a target information type, obtaining a first refresh frequency of a target to-be-displayed information corresponding to the target information type, and determining a first display frequency of a display screen according to the first refresh frequency (fig. 3, item 306 to item 310); and 
displaying the plurality of to-be-displayed information according to the first display frequency (fig. 3, item 312).
Regarding claim 11 Juenger teach wherein in response to the information type comprising the target information type, the obtaining the first refresh frequency of the target to- be-displayed information corresponding to the target information type, and the determining the first display frequency of the display screen according to the first refresh frequency comprise: determining whether the target to-be-displayed information comprises:
a plurality of target to- be-displayed information; in response to the target to-be-displayed information comprising the plurality of target to-be- displayed information, determining whether a plurality of first refresh frequencies corresponding to the plurality of target to-be-displayed information are the same (fig. 3 item 320 is No); and in response to the plurality of first refresh frequencies corresponding to the plurality of target to-be-displayed information being not the same (fig. 3 item 320 is Yes then item 324 [0043]), calculating a first least common multiple of the plurality of first refresh frequencies to obtain the first display frequency.

Regarding claim 12 Juenger teach wherein after the determining whether the target to-be-displayed information comprises the plurality of target to-be-displayed information, the method further comprises: in response to the target to-be-displayed information not comprising the plurality of target to- be-displayed information (fig. 3, item 314 is No), determining that the first refresh frequency is the first display frequency (fig. 3, item 316 Adjust to Default Refresh).
Regarding claim 20 Juenger teach a non-transitory computer readable storage medium, storing a computer program; wherein the computer program is executable by a processor to perform (fig. 1, [0027]): 
obtaining an information type of each of a plurality of to-be-displayed information (fig. 3, item 302 [0038] the method proceeds to step 302 and the video display content can be analyzed to detect the type of content. For example, the video display content can include substantially the same content as a previously detected video display content (e.g. the content within the frame may be similar or the same). As such, the same or a lower refresh rate may only be needed. In another form, video content, such as a game, movie, or other form of moving graphics within the video display content may be detected); 
in response to the information type comprising a target information type, obtaining a first refresh frequency of a target to-be-displayed information corresponding to the target information type, and determining a first display frequency of a display screen according to the first refresh frequency (fig. 3, item 306 to item 310); and 
displaying the plurality of to-be-displayed information according to the first display frequency (fig. 3, item 312).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juenger (US 20080100598) in view of Chen (CN 110164356).
Regarding claim 4 Juenger is silent on in response to the first display frequency being greater than a preset display frequency, adjusting the first display frequency to the preset display frequency.
However Chen teach in response to the first display frequency being greater than a preset display frequency, adjusting the first display frequency to the preset display frequency (claim 5, compensation method of data display according to claim 3, wherein, in the step of adjusting picture refresh rate according to the display state of the current picture, further comprising: preset minimum value the second refresh rate; the when the display state of the current picture is static and the step picture refresh rate from the first refresh rate is adjusted to the second refresh rate, specifically comprises: when the display state of the current picture is static, and the first refresh rate is greater than compensation method of data display according to claim 3, wherein, in the step of adjusting picture refresh rate according to the display state of the current picture, further comprising: preset minimum value the second refresh rate; the when the display state of the current picture is static and the step picture refresh rate from the first refresh rate is adjusted to the second refresh rate, specifically comprises: when the display state of the current picture is static, and the first).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Juenger in light if Chen to that it may include on in response to the first display frequency being greater than a preset display frequency, adjusting the first display frequency to the preset display frequency.
The motivation is to provide a control circuit and method for compensating a data applied to the display panel.

Regarding claim 13 the limitations are similar to the limitations of claim 4 so rejected same way. 


Claim 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juenger (US 20080100598) in view of Chen (CN 110164356) and further in view of Shekhar (US 20190222855).
Regarding claim 9 Juenger is silent on wherein the preset display frequency is a maximum display frequency that the display screen supports; or the preset display frequency is determined by a remaining power of a terminal device.
However, Shekhar teach wherein the preset display frequency is a maximum display frequency that the display screen supports ([0075] In some examples, display driver 76 may be configured (e.g., programmed) with a predetermined maximum refresh rate); 

or the preset display frequency is determined by a remaining power of a terminal device.

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Juenger in light if Shekhar to that it may include wherein the preset display frequency is a maximum display frequency that the display screen supports.
The motivation is to provide dynamic display panel mode switch.

Regarding claim 18 Juenger in view of Shekhar teach wherein the preset display frequency is a maximum display frequency that the display screen supports (Shekhar: [0075] In some examples, display driver 76 may be configured (e.g., programmed) with a predetermined maximum refresh rate).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juenger (US 20080100598) in view of Chen (CN 110164356) and further in view of Matsuda (US 20190379860).
Regarding claim 19 Juenger is silent on wherein the preset display frequency is determined by a remaining power of the terminal device.
However, Matsuda teach wherein the preset display frequency is determined by a remaining power of the terminal device (claim 10, herein the controller is further programmed to: acquire information on an amount of power remaining in a power source and limit the change of the frame rate of the video display according to the amount of power remaining in the power source).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Juenger in light if Matsuda to that it may include wherein the preset display frequency is determined by a remaining power of the terminal device.
The motivation is to provide a video display unit capable of switching a display method between two or more display methods.

Allowable Subject Matter
Claims 5-8, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu US 20160189682.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625